Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is a Final office action on merit.  Claim 7 is canceled. Claim 21 is new. Claims 1-6, 8-21, after amendment, are presently pending and have been considered below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/6/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-6, 8-21 are rejected under 35 U.S.C. 103 as being unpatentable over NPL, “A Stroke-based RNN for Writer-Independent online Signature Verification”, Li et al., 2019 International Conference on Document Analysis and Recognition Nguyen et al. (hereinafter Li) in view of US 2014/0119615 A1, Mercolino et al. (hereinafter Mercolino) and further in view of US 2019/0130275 A1, Chen et al. (hereinafter Chen).


As to claim 1, Li discloses a method for verifying a target signature, comprising: 
training a plurality of neural networks using a plurality of genuine signatures associated with a user (II. Related Work and III. Proposed Methods, two cascaded bidirectional networks being trained to extract features from two signatures); 
receiving, by a computing device, the target signature asserted to be associated with the user (I. Introduction, page 526, an automatic handwritten signature verification system to verify a person’s dynamic or static signature, the signature being input in mobile device); 
by a signature verification model that includes the trained plurality of neural networks: determining a similarity between the target signature and each genuine signature in the plurality of genuine signatures to generate a plurality of determined similarities (I. 
verifying the target signature based on the similarity score (I. Introduction, page 526, the signature verification system to calculate the similarity between enrolled signature and query signature and judge whether the query signature being a forgery or genuine signature by thresholding).  
Li teaches determining a similarity and generating similarity score and verifying the target signature based on the similarity score (see above) but does not expressly teach generating a set of similarity scores comprising a similarity score for each of the determined similarities and verifying the target signature based on the set of similarity scores; and for each iteration of multiple iterations of training: calculating optimality comprising a norm of gradient for each of the plurality of neural networks; selecting a neural network of the plurality of neural networks with a highest calculated optimality; updating the selected neural network. 
Mercolino, in the same or similar field of endeavor, further teaches signature verification method and system where a plurality of similarity scores being used for signature verification (Figs 12-13; pars 0009-0010, 0095, 0136, 0139, determining a plurality of similarity scores and error vector (e.g. dissimilarity) based on the plurality of similarity scores to determine authentication with the signature).
Chen, in the same or similar field of endeavor, additionally teaches for each iteration of multiple iterations of training (abstract; par 0026, Table 1): calculating optimality comprising a norm of gradient for each of the plurality of neural networks (abstract; Fig ; selecting a neural network of the plurality of neural networks with a highest calculated optimality (pars 0026, 0037, 0039, 0058, 0060, the gradient normalization methods to find the best value at each training step for optimal model training in a plurality networks trained. Note selecting the best value is inherent/implied upon finding/determining the value); updating the selected neural network (Fig 8; pars 0006-0008, determining the difference between the determined gradient norm and target gradient norm and updating the task weight for each tasks accordingly).

Therefore, consider Li, Mercolino, and Chen’s teachings as a whole, it would have been obvious to one of skill in the art before the filing date of invention to incorporate Mercolino’s teachings on utilizing a plurality of similarity scores for signature verification and Chen’s teachings on gradient normalization approach in multitask DNN training and classification in Li’s teachings to optimize the multitask classification process for applications where there exist multiple entities’ genuine signatures.

As to claim 2, Li as modified discloses the method of claim 1, wherein said verifying the target signature comprises: classifying the target signature as genuine or forgery (Li: page 526-527, determining or classifying genuine or forgery signature based on thresholding).  

As to claim 3, Li as modified discloses the method of claim 2, wherein said classifying the target signature as genuine or forgery comprises: classifying the target signature as 

As to claim 4, Li as modified discloses the method of claim 1, wherein said determining a similarity between the target signature and each of a plurality of genuine signatures associated with the user to generate a plurality of determined similarities comprises: identifying target signature features for the target signature (Li: abstract; pages 526-0527, Fig 2; feature extraction; Mercolino: Figs 8-9, 23; pars 0071, 0127-0134, 0181, identifying signature features (i.e. features 1-5); identifying genuine signature features for each of the plurality of genuine signatures in the plurality of genuine signatures (Li: abstract; pages 526-0527, Fig 2; feature extraction; Mercolino: Figs 8-9, 23; pars 0071, 0127-0134, 0181, identifying signature features (i.e. features 1-5)); and determining a similarity between the target signature features and the genuine signature features for each of the plurality of genuine signatures (Li: abstract; pages 526-0527, Fig 2; feature extraction; Mercolino: Figs 8-9, 23; pars 0071, 0127-0134, 0181, identifying signature features (i.e. features 1-5)).  

As to claim 5, Li as modified discloses the method of claim 4, wherein the target signature features comprise temporal features based on timestamps associated with sample points on target signature strokes (Li: page 527, Function-based approaches: determining whether signature a genuine or forgery based on the time sequence (e.g. timestamps) and page 528, BiosecureID,  stroke frequency); and  wherein the genuine signature features comprise temporal features based on timestamps associated with 

As to claim 6, Li as modified discloses the method of claim 5, further comprising: encoding the target signature features into encoded target features; encoding, for each of the plurality of genuine signatures, the genuine signature features into encoded genuine features (Li: page 527, utilize an auto-encoder network for signature verification; abstract; pages 526-0527, Fig 2; feature extraction; Mercolino: Figs 14A, 15; pars 0014, 0086, 0103, 0142, 0145, encoding a digital signature or signature feature; Figs 8-9, 23; pars 0071, 0127-0134, 0181, identifying signature features); submitting as input to a neural network, for each of the plurality of genuine signatures, the encoded genuine features and the encoded target features (Li: Figs 1-3; abstract; Mercolino: Figs 14A, 15-16; pars 0014, 0086, 0103, 0142, 0145; pars 0071, 0127-0134, 0153, 0181); and generating, by the neural network, the similarity score for each of the submissions, collectively comprising the set of similarity scores (Li: Figs 1-3; abstract; page 528, C. Stroke-based RNN; Mercolino: Figs 12-13; pars 0009-0010, 0095, 0136, 0139, determining a plurality of similarity scores).  

7. (Canceled)



As to claim 9, it is a system claim encompassed claim 1.  Rejection of claim 1 is therefore incorporated herein.

As to claim 10, it is rejected with the same reason as set forth in claims 2-3.
As to claims 11-12, it is rejected with the same reason as set forth in claims 4-5.

As to claim 13, Li as modified discloses the signature verification system of claim 12, wherein the model further comprises: a transformer-encoder configured to: transform and encode the target signature features into encoded target features (Li: page 527, Feature-based/Function-based approaches, DCT transform on the feature; Mercolino: pars 0145, 0165, 0169, rotation for Hough transform of the signature/feature; also see rejection in claim 6); and transform and encode, for each of the plurality of genuine signatures, the genuine signature features into encoded genuine features (Li: page 527, Feature-based/Function-based approaches, DCT transform on the feature; also see rejection in claim 6).  

As to claim 14, Li as modified discloses the signature verification system of claim 13, wherein the model further comprises: a classifier configured to: receive the encoded target features and the encoded genuine features for each of the plurality of genuine 

As to claim 15, Li as modified discloses the signature verification system of claim 14, wherein the feature extractor comprises the first neural network (see rejection in claims 1 and 4); wherein the transformer-encoder comprises the second neural network (Li: II, an auto-encoder network; Chen: par 0053); andAMENDMENT AND REPLY UNDER 37 CFR § 1.111Page 6 Serial No. 16/665,921Attorney Docket No.: 407126-US-NP Filing Date: October 28, 2019 Title: SIGNATURE VERIFICATIONwherein the classifier comprises the third neural network (Li: abstract; III, Table I; Chen: pars 0023, 0050, 0069-0073). 

As to claim 16, it recites a computer-readable storage medium (note specification defines the CRM being hardware storage, e.g. non-transitory in nature) storing instructions executed to essentially perform functions and features in claim 1. Rejection of claim 1 is therefore incorporated herein.

As to claims 17-20, they are rejected with the same reason as set forth in claims 2-6.

As to claim 21, Li as modified discloses the signature verification system of claim 9, wherein the model is further configured to: receive additional genuine signatures .

Response to Arguments
Applicant’s arguments are fully considered but they are moot in light of new ground of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner’s Note
Examiner has cited particular column, line number, paragraphs and/or figure(s) in the reference(s) as applied to the claims for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the reference(s) in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qun Shen whose telephone number is (571) 270-7927.  The examiner can normally be reached on Mon-Friday from 9:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/QUN SHEN/
Primary Examiner, Art Unit 2661